Citation Nr: 9923335	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability of the upper back, including arthritis 
and curvature of the spine, as the result of spinal blocks 
performed by VA.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1943. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in July 1996 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional disability, 
or aggravation of a pre-existing disability, of the upper 
back, including arthritis and curvature of the spine, as the 
result of spinal blocks performed by VA. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151, for additional disability of the upper 
back, including arthritis and curvature of the spine, as the 
result of VA hospitalization or medical or surgical 
treatment, including spinal blocks administered by VA, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The requirements for a well-grounded claim under 38 U.S.C. 
§ 1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, No. 98-664 
(U.S. Vet. App. July 7, 1999). 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 that were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability as a result of VA treatment. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran, Brown v. Gardner, 115 S.Ct. 552 (1994), 
he still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim under the provisions of 38 U.S.C.A. 
§ 1151 is plausible or capable of substantiation.  That is, 
the veteran must submit competent evidence that additional 
disability occurred as the result of VA treatment.  See 
38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 
3.800 (1998). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (1998).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2) (1998).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1998).

The veteran contends that his current upper back disorder, 
manifested by back pain and curvature of the spine, is the 
result of spinal blocks administered by VA during 
hospitalization in 1990 or 1991, when he had surgery for 
hemorrhoids and a circumcision.  On his application for 
compensation in February 1996, he requested service 
connection for arthritis of the spine, though at the personal 
hearing on appeal in August 1997 he indicated that his 
arthritis preexisted the VA treatment, and that he did he was 
not claiming service connection for arthritis of the back.  

The evidence of record reflects that in 1943 in service the 
veteran was diagnosed with spina bifida, with associated in-
service complaints of back pain, and clinical finding of 
muscle spasm, and walking with a limp, and was discharged 
from service due to a congenital deformity of the spine.  The 
veteran applied in 1946, and reapplied in 1951, for service 
connection for a back disability and was denied compensation 
for residuals of an injury to the spine in service.  A VA 
examination in 1947 noted the veteran's complaints of back 
pain, found muscle spasm and tenderness in the region of L5-
S1, and diagnosed congenital deformity of the spine.  In 
1951, the veteran was diagnosed with an old fracture of the 
lamina of the 5th lumbar vertebra on the left, with 
sacralization.  

Private X-ray examination in September 1972 resulted in the 
impression of very minimal osteoarthritis of the lumbar spine 
and a very minimal degree of osteoarthritis of the dorsal 
spine.  At a VA examination in December 1975, the veteran 
complained of back pain.  X-rays revealed a normal spine, but 
noted spina bifida of S1.  Various lay statements dated in 
1976 attest to the veteran's numerous complaints of back pain 
after service.  In September 1976, the veteran complained of 
low back pain, and was hospitalized, with the resulting 
diagnosis which included spondylolisthesis of L5-S1 and 
osteophytes of C5-C6.  In February 1977, the veteran 
complained of arthritic pains all over the body, including 
the entire back. 

VA outpatient treatment records dated from September 1989 to 
March 1996 reflect that from November 13, 1989 to November 
24, 1989, the veteran was treated for circumcision and 
hemorrhoidectomy (reported in a January 11, 1990 treatment 
entry).  In August 1990 the veteran complained of increased 
back pain during the previous two months, which was assessed 
as low back strain.  In October 1990 the veteran reported 
having chronic back pains.  In January, April, and September 
1992 the veteran reported difficulty with the back for the 
previous two to three years following two spinal blocks.   In 
February 1995, the veteran reported that thoracic and low 
back pain started to get worse two to three years before, and 
that he was given 2 spinal blocks during different surgeries.  

Significantly, there is no competent medical evidence of 
record that VA hospitalization or medical or surgical 
treatment, including spinal blocks, resulted in additional 
disability of the back, including back pain or spinal 
curvature.  Summaries of hospitalization for July 1991 and 
March 1995 reflect the veteran's complaints of pain secondary 
to arthritis, but do not include a medical opinion or medical 
evidence relating the current back symptomatology, including 
arthritis and spinal curvature, to VA hospitalization or 
medical or surgical treatment.  The August 1990 entry 
reflects a diagnosis of low back strain in about June 1990.  
The only medical opinion evidence that is of record, a 
medical opinion in July 1996 by a board certified VA 
physician, demonstrates that the evidence of record does not 
medically link the veteran's back (spine) problems to injury 
in 1990 during treatment by VA.  The VA treatment records do 
not contain medical evidence of a nexus between the veteran's 
current complaints of back pain and curvature of the spine 
and VA hospitalization or medical or surgical treatment or 
submission to an examination (either in 1989, 1990, or 1991). 

In this regard, the Board notes that during the personal 
hearing in August 1997 the veteran testified that a doctor 
did not tell him that the problem he was having with his back 
was the result of spinal blocks, but that a physician's 
assistant told him his back problems were related to the 
spinal blocks.  However, the Court has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

With regard to the veteran's belief that back symptomatology, 
including back pain and curvature of the spine, was caused or 
aggravated by spinal blocks indicated to have been 
administered by VA in 1990 or 1991, the Board notes that, 
while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that requires medical 
expertise, such as that hospitalization or medical or 
surgical treatment (including spinal blocks) provided by VA 
caused additional disability or aggravated preexisting 
disability of the back.  In this regard, the Board would 
point out that a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion that 
requires specialized medical knowledge.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 492.  
Neither the veteran nor his representative has offered any 
competent medical evidence in support of the claim on appeal.  
The veteran's statements do not constitute competent medical 
evidence because there is no indication that he has the 
medical training, expertise, or diagnostic ability to 
competently link his hospital course or medical or surgical 
treatment with subsequent symptomatology.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995). 

The Board concludes that there is no competent medical 
evidence of record that the veteran suffered additional 
disability, including back pain, arthritis, or curvature of 
the spine, as the result of hospitalization or medical or 
surgical treatment (including spinal blocks) administered by 
VA.  For this reason, the Board must find that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 is not well 
grounded.  See 38 U.S.C.A. § 5107(a). 

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  See 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49, 747 
(1992).  The Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board notes that, despite repeated efforts by the 
RO to obtain VA treatment records pertaining to treatment for 
hemorrhoid and circumcision, such records were not able to be 
obtained.  The Board is aware of its heightened duty to 
explain its reasons and bases in cases where records are 
unavailable.  In this regard, the Board has noted the 
veteran's multiple reporting of having received two spinal 
blocks in about 1990, and, presuming the credibility of such 
statements for the purpose of determining whether he has 
submitted a well-grounded claim, has assumed that two spinal 
blocks were administered (notwithstanding the evidence 
reflecting that circumcision and hemorrhoidectomy were 
performed in November 1989).  Moreover, neither has the 
veteran has alleged, nor has the evidence of record 
indicated, that the unavailable records would include a 
medical opinion relating the veteran's claimed additional 
upper back symptomatology to spinal blocks performed by VA. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the upper back, including 
arthritis and curvature of the spine, as the result of 
hospitalization or medical or surgical treatment or 
examination by VA.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  Finally, the Board has considered the doctrine 
of the benefit of the doubt.  However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under 38 U.S.C. § 1151 for additional disability 
of the upper back, including arthritis and curvature of the 
spine, as the result of spinal blocks performed by VA is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

